Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 14-24 and species of Type 2Gaucher disease and suboccipital injection into the cisterna magna in the reply filed on 9/1/2022 is acknowledged.
Claims 4-6, 8-13, 22, 25, and new claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2022.
Claims 1-3, 7, 14-21 and 23-24 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
Claims 7 and 23 call for the administration of the treatment via a suboccipital injection into the cisterna magna and it is pointed out that this is the only way one may directly access the cisterna magna. Therefore, when the art suggests administering a treatment to the cisterna magna, this is the intended route even if not explicitly set forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blits US2016/0243260 (IDS).
Blits teaches methods of treating brain disorders using adeno-associated virus (AAV) gene therapy vectors with a gene product of interest flanked by AAV ITRs (see abstract). Blits teaches that the disease includes Type II Gaucher’s disease with the treatment of glucocerebrosidase (see Table 1, page 7 and paragraphs 12, 62, 67) and reads on instant claim 1. It is noted that while the reference does not specifically teach the nucleotide sequence of SEQ ID NO:15, it clear that the requirement of glucocerebrosidase meets this requirement since it is the same product. It is clear that the same glucocerebrosidase would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. Note that rejections for anticipation are appropriate when the prior art discloses a method (or product) that appears to be identical except that the art is silent as to an inherent property; see MPEP § 2112(III).  In such situations, the burden is on applicant to provide evidence that the prior art product (or method) is not the same or an obvious variant; see MPEP § 2112(V).  Blits teaches that the composition includes AAV9 capsid proteins (see paragraphs 38-39, 47) and reads on instant claim 1. Blits teaches gene therapy vector as being administered into the back of the neck via injection  into the cisterna magna (see paragraphs 14, 36, 54, 57, 67, 104) and reads on instant claim 7. Blits teaches using AAV ITRS serotype 2 ITRs including wildtype (see paragraphs 11, 39, 47) and reads on instant claims 18 and 19. Blits teaches the AAVs to include chicken beta action (CBA) promotor, cytomegalovirus (CMV) enhancer, Woodchuck Hepatitis Virus Posttranscriptional Regulator Element (WPRE) and Bovine Growth Hormone polyA signal tail flanked by inverted terminal repeats of AAV2 (see paragraphs 66 and 101) and reads on instant claims 14-19.

Claims 1, 7, 14-15, 18-19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donsante et al., WO2017/136202 (IDS).
Donsante teaches methods of treating brain disorders using adeno-associated virus gene therapy vectors with a gene product of interest flanked by AAV ITRs (see page, 2, lines 10-34, page 26, lines 13-34). Donsante teaches that the disease includes Type II Gaucher’s disease with the treatment of glucocerebrosidase (see bottom of page 37 and top of page 38 and claim 1) and reads on instant claim 1. It is noted that while the reference does not specifically teach the nucleotide sequence of SEQ ID NO:15, it clear that the requirement of glucocerebrosidase meets this requirement since it is the same product. It is clear that the same glucocerebrosidase would have the same characteristics as the instantly claimed composition since there is no evidence to the contrary. Note that rejections for anticipation are appropriate when the prior art discloses a method (or product) that appears to be identical except that the art is silent as to an inherent property; see MPEP § 2112(III).  In such situations, the burden is on applicant to provide evidence that the prior art product (or method) is not the same or an obvious variant; see MPEP § 2112(V).  Donsante teaches that the composition includes AAV9 capsid proteins (see page 25, lines 29-34, page 26, lines 13-34, page 28, lines 11-18) and reads on instant claim 1. Donsante teaches gene therapy vector as being administered into the cisterna magna (see page 47, lines 30-34, page 49, line 10) and reads on instant claim 7. Donsante teaches using AAV ITRS serotype 2 ITRs including wildtype (see page 11, lines 1-5, page 25, lines 12-27, page 26, last paragraph) and reads on instant claims 18 and 19. Donsante teaches the AAVs to include chicken beta action (CBA) promotor and cytomegalovirus (CMV) enhancer flanked by inverted terminal repeats of AAV2 (see page 42, lines 5-10) and reads on instant claims 14-15. Donsante teaches that the vector is in a formulation composed of 20mM Tris pH8.0, 1mM MgCL2, 200mM Nacl and 0.001% Pluronic F68 (aka poloxamer 188) (see page 43, lines 12-13) and reads on instant claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 14-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blits US2016/0243260 (IDS) in view of Donsante et al., WO2017/136202 (IDS).
Neither Blits nor Donsante teach the claimed specific dose ranges for the vectors of claims 2-3 and 21.
Blits teaches that normal dose of an AAV construct via an injection can range from 1E11GC (genomic copy) (see paragraph 106). Blits teaches that the range of therapeutically effective amount can rage from 1x1013 and 1x1016 genome copy /kg and that the dose may vary due to the severity of the condition to be alleviated and patients’ body weight and that the dose may be adjusted as needed based on professional judgment (see paragraph 72). Blits teaches that 5’ to ‘3 order of the vector (see paragraph 23) of instant claim 21.
Donsante teaches that genome content (GC) is equivalent to viral genomes (vg) (see page 10, lines 20-25) and that they attempted varying doses that include low, medium and high doses and that viral titers of clinical grade vectors generally range form 1013-1014 vg/ml (see pages 44-45, Example 2). Blits teaches that 5’ to ‘3 order of the vector (see page 16, lines 1-5) of instant claim 21
Both Blits and Donsante teach administration to the cisterna magna and meets the requirement of instant claim 23.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Blits and Donsante. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because one would be motivated to determine the best dose to be administered to provide the best effect this patient population through routine optimization (see MPEP § 2144.05) by monitoring the effects of the doses on the subject and basing the doses on the weight of the subject and the severity of the subjects’ condition. Therefore, one of ordinary skill in the art would be able to determine the best dose of the vectors as a treatment to the required population through routine optimization. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Claims 1-3, 7, 14-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Blits US2016/0243260 (IDS) and Donsante et al., WO2017/136202 (IDS) in  view of Francois et al., 2005 (instant PTO-892).
 Neither Blits nor Donsante teach the rAAV comprising a TRY region comprising SEQ ID NO:28. It is noted that the instant specification, at paragraph 142, teaches that the TRY region, composed of TATA, RBS and YY1, and set forth in the SEQ ID NO:28 of claim 20 is taught in the Francois et al., 2005 (instant PTO-892).
Francois defines the minimal elements within the p5 region required for Rep-dependent replication. Francois  teaches assays performed in transfected cells (in vivo) indicated that the minimal p5 element was composed by a 55-bp sequence (nucleotides 250 to 304 of wild-type AAV-2) containing the TATA box, the Rep binding site, the terminal resolution site present at the transcription initiation site (trs+1), and a downstream 17-bp region that could potentially form a hairpin structure localizing the trs+1 at the top of the loop (see abstract). Francois teaches that the best result in rAAV vectors contained TATA, RBS and YY1 for in vivo expression (see paragraphs in pages 11082-11083).
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of  Blits, Donsante and Francois. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because the TRY region in an rAAV vector as taught by Francois would increase its expression in vivo. Therefore, one of ordinary skill in the would want to use the teaching of Francois, the TRY region, in the vectors taught by Blits and Donsante to improve the in vivo expression of these vectors. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-12 and 15 of copending Application No. 17/601,984. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘984 claims a method of treating a CNS disease patients with type II Gaucher’s disease by administering to the cisterna magna an expression construct with transgenes GBA1 comprising AAV ITRs and AAV 9 capsid protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7, 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-49,54-55, 64-66 and 69 of copending Application No. 17/369,168. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘168 claims a method of treating a CNS disease patients with type II Gaucher’s disease by administering to the cisterna magna an expression construct with transgenes GBA1 comprising AAV ITRs and AAV 9 capsid protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649